NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an evaporator comprising: a heating chamber formed to protrude from a bottom surface of the evaporator case, wherein a space for temporarily storing the working fluid is formed in the heating chamber, a heater provided on an outer surface of the evaporator case at a position corresponding to where the heating chamber is formed to heat the working fluid, wherein the working fluid heated by the heater.
The closest prior art reference is: Saunders (854771):
 	Saunders discloses an evaporator comprising: an evaporator case having first and second case sheets coupled to each other and bent to form a storage space therein; a cooling tube provided by a first channel formed between the first and second case sheets and forming a cooling circulation path in which a refrigerant flows; a heating tube provided by a second channel formed between the first and second case sheets in which a working fluid flows; the heating chamber including an outlet and an inlet connected to first and second ends of the heating tube, respectively, to form a heating circulation path through which the working fluid circulates; and wherein the working fluid is discharged through the outlet, and wherein cooled working fluid returns through the inlet.

Further, there appears to be no reason to modify the apparatus of Saunders to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763